                                                                                     Case 2:20-cv-00381-JAM-DMC Document 10 Filed 12/22/20 Page 1 of 3


                                                                                 1 Robert M. Ferrier (State Bar No. 310708)
                                                                                   rferrier@wshblaw.com
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 3 Concord, California 94520-7982
                                                                                   Phone: (925) 222-3400 ♦ Fax: (925) 356-8250
                                                                                 4
                                                                                   Attorneys for Defendant, ALL WEST SELECT SIRES
                                                                                 5
                                                                                   Thomas Patrick Jr. (State Bar No. 251493)
                                                                                 6 McCarthy & Rubright, LLP
                                                                                   P.O. Box 190
                                                                                 7 100 Rio Street
                                                                                   Red Bluff, CA 96080
                                                                                 8 Phone: (530)527-0213

                                                                                 9 Attorneys for Plaintiff, BYRD CATTLE COMPANY LLC

                                                                                10

                                                                                11                                   UNITED STATES DISTRICT COURT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13
                                                Attorneys at Law




                                                                                14 BYRD CATTLE COMPANY, L.L.C., a                          Case No. 2:20-cv-00381-JAM-DMC
                                                                                   California Limited Liability Company,
                                                                                15
                                                                                                 Plaintiff,                                REVISED STIPULATION TO CONTINUE
                                                                                16                                                         DATES; ORDER
                                                                                           v.
                                                                                17
                                                                                   ALL WEST/SELECT SIRES, a Washington
                                                                                18 Corporation; and DOES 1 through 50,
                                                                                   inclusive,
                                                                                19
                                                                                                 Defendants.
                                                                                20

                                                                                21            By and through their counsel undersigned, the Parties hereby state as follows:
                                                                                22            1.        The parties have diligently pursued discovery. Written discovery has been
                                                                                23 exchanged and answered. Parties and relevant fact witnesses have been deposed.

                                                                                24            2.        Discovery conducted to date has made clear that more extensive discovery,
                                                                                25 including the depositions of various persons most knowledgeable must be taken.

                                                                                26            3.        Due to the logistical complications imposed by Covid-19, the parties do not believe
                                                                                27 they can adhere to the schedule previously proposed to this court, and issued in its Order of April

                                                                                28 22, 2020.

                                                                                     16417033.1:10838-0042                              -1-
                                                                                                              REVISED STIPULATION TO CONTINUE DATES; ORDER
                                                                                     Case 2:20-cv-00381-JAM-DMC Document 10 Filed 12/22/20 Page 2 of 3


                                                                                 1            4.        Additionally, the after conducting the discovery above, the parties believe they are

                                                                                 2 well situated to mediate this matter, and wish to attempt informal resolution, prior to incurring

                                                                                 3 additional litigation costs.

                                                                                 4            WHEREFORE, the parties hereby stipulate and respectfully request that this Court Order

                                                                                 5 that the prior dates established in this matter:

                                                                                 6              Fact discovery cut-off                                    January 15, 2021

                                                                                 7              Expert disclosures                                     November 13, 2020

                                                                                 8              Pre-trial Conference                                          April 2, 2021

                                                                                 9              Trial                                                         May 10, 2021

                                                                                10              Be continued for approximately six months, to dates of this Court's choosing, as follows:

                                                                                11              Discovery Cutoff Date:                                        July 16, 2021
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12              Disclosure of Expert(s) Deadline:                             May 14, 2021
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13              Supplemental Disclosure Deadline:                             May 28, 2021
                                                Attorneys at Law




                                                                                14              Dispositive Motion Filing Deadline:                        August 27, 2021

                                                                                15              Dispositive Motion Hearing:                     October 19, 2021 at 1:30 p.m.

                                                                                16              Joint Mid-Litigation Statement Deadline:               Fourteen (14) days prior
                                                                                                                                                      to the close of discovery;
                                                                                17

                                                                                18              Final Pretrial Conference:                  December 10, 2021 at 10:00 a.m.

                                                                                19              Jury/Bench Trial:                               January 24, 2022 at 9:00 a.m.

                                                                                20

                                                                                21 RESPECTFULLY SUBMITTED:                          MCCARTHY & RUBRIGHT, LLP
                                                                                   December 21, 2020
                                                                                22

                                                                                23

                                                                                24                                                  By:        /s/ Thomas Patrick Jr.
                                                                                                                                               STEVEN B. MCCARTHY
                                                                                25                                                             THOMAS PATRICK, JR.
                                                                                                                                    Attorneys for Plaintiff, BYRD CATTLE COMPANY,
                                                                                26                                                  L.L.C.
                                                                                27

                                                                                28

                                                                                     16417033.1:10838-0042                                -2-
                                                                                                              REVISED STIPULATION TO CONTINUE DATES; ORDER
                                                                                     Case 2:20-cv-00381-JAM-DMC Document 10 Filed 12/22/20 Page 3 of 3


                                                                                 1 RESPECTFULLY SUBMITTED:                          WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   December 21, 2020
                                                                                 2

                                                                                 3

                                                                                 4                                                  By:        /s/ Robert M. Ferrier
                                                                                                                                               ROBERT M. FERRIER
                                                                                 5                                                  Attorneys for Defendant, ALL WEST SELECT SIRES
                                                                                 6

                                                                                 7

                                                                                 8                                                    ORDER
                                                                                 9              For the reasons set forth above, the Court hereby finds good cause for, and grants
                                                                                10 permission to continue the dates listed below:

                                                                                11              Discovery Cutoff Date:                                        July 16, 2021
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                                Disclosure of Expert(s) Deadline:                             May 14, 2021
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13              Supplemental Disclosure Deadline:                             May 28, 2021
                                                Attorneys at Law




                                                                                14              Dispositive Motion Filing Deadline:                        August 27, 2021
                                                                                15              Dispositive Motion Hearing:                     October 19, 2021 at 1:30 p.m.
                                                                                16              Joint Mid-Litigation Statement Deadline:               Fourteen (14) days prior
                                                                                                                                                      to the close of discovery;
                                                                                17

                                                                                18              Final Pretrial Conference:                  December 10, 2021 at 10:00 a.m.
                                                                                19              Jury/Bench Trial:                               January 24, 2022 at 9:00 a.m.
                                                                                20

                                                                                21

                                                                                22 DATED: December 21, 2020                               /s/ John A. Mendez
                                                                                23                                                        THE HONORABLE JOHN A. MENDEZ
                                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     16417033.1:10838-0042                                -3-
                                                                                                             REVISED STIPULATION TO CONTINUE DATES; ORDER
